DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Priority
This application discloses and claims subject matter disclosed in prior application no 16/230,763. Accordingly, this application may constitute a continuation or division. 

Terminal Disclaimer
	Applicant’s Terminal Disclaimer, filed December 5, 2022, is approved.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 5, 2022 have been fully considered but they are not persuasive.
Examiner thanks applicant for filing the Terminal Disclaimer in an attempt to resolve the Double Patenting rejection. However, the rejection is statutory. To overcome a statutory double patenting rejection, the filing of a terminal disclaimer is not sufficient. To overcome a double patenting rejection, applicant must amend the instant claims so they are not of the same scope as the patented claims.
Therefore, examiner maintains the previous ground of rejection, and this Office Action is Final.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	Claims 1 – 20 are rejected as being similar to claims 1 – 6, 9 – 13, 19 – 21, and 24 - 27  of U.S. Patent 11/126,633.
Instant Claims
U.S. Patent 11/126,633
1. A computer-implemented method for faceted search, the method comprising: storing in a computer memory a facet configuration and a likeliness data structure, the facet configuration comprising a facet hierarchy definition and the likeliness data structure specifying paths between facets; receiving a set of search results from a first search; determining a facet hierarchy for the set of search results according to the facet hierarchy definition, the facet hierarchy comprising a plurality of facet topics represented by the set of search results; generating a search user interface comprising a search results display configured to display results from the set of search results and a facet hierarchy interface configured to display a representation of the facet hierarchy in conjunction with the results displayed in the search results display, the facet hierarchy interface comprising controls to allow a user to multi-select facet topics from the plurality of facet topics; receiving a facet topic selection, the facet topic selection including an indication of a facet topic selected from the facet hierarchy interface; generating a faceted query based on the facet topic selection; updating the search results display to display faceted search results, wherein the faceted search results comprise a subset of the set of search results from the first search that match the faceted query; determining from the likeliness data structure if there is a path from a selected facet to a second facet; and based on a determination that there is the path from the selected facet to the second facet, updating the facet hierarchy interface to display, in conjunction with the faceted search results displayed in the updated search results display, a representation of a search facet topic and a control to allow the user to select the search facet topic, wherein the search facet topic is a facet topic from the facet hierarchy that is not represented in the faceted search results, and wherein the search facet topic is a facet topic of the second facet.
1. A multifaceted search system comprising: a memory configured with a facet configuration and a likeliness data structure, the facet configuration comprising a facet hierarchy definition, the likeliness data structure specifying paths between facets; a processor coupled the memory; a non-transitory computer readable medium storing a set of instructions executable by the processor, the set of instructions comprising instructions executable to: determine a facet hierarchy for a set of search results from a first search, the facet hierarchy determined according to the facet hierarchy definition and comprising a plurality of facet topics represented by the set of search results; generate a search user interface comprising a search results display configured to display results from the set of search results and a facet hierarchy interface configured to display a representation of the facet hierarchy in conjunction with the results from the set of search results, the facet hierarchy interface comprising controls to allow a user to multi-select facet topics from the plurality of facet topics, the search user interface configured to: receive a user input comprising a facet topic selection, the facet topic selection including an indication of a facet topic selected from the facet hierarchy interface; generate a faceted query based on the facet topic selection; update the search results display to display faceted search results, wherein the faceted search results comprise a subset of the set of search results from the first search that match the faceted query; determine from the likeliness data structure if there is a path from a selected facet to a second facet; and based on a determination that there is the path from the selected facet to the second facet, update the facet hierarchy interface to display, in conjunction with the faceted search results, a representation of a search facet topic and a control to allow the user to select the search facet topic, wherein the search facet topic is a facet topic from the facet hierarchy that is not represented in the faceted search results, and wherein the search facet topic is a facet topic of the second facet.
2. The method of claim 1, wherein the selected facet is a facet topic of a parent facet in the facet hierarchy and the search facet topic is a facet topic of a child facet of the parent facet.
2. The multifaceted search system of claim 1, wherein the selected facet is a facet topic of a parent facet in the facet hierarchy and the search facet topic is a facet topic of a child facet of the parent facet.
3. The method of claim 1, further comprising displaying in the updated facet hierarchy interface a representation of the selected facet topic and the representation of the search facet topic in a hierarchical arrangement according to the facet hierarchy.
3. The multifaceted search system of claim 1, wherein the updated facet hierarchy interface is configured to display a representation of the selected facet topic and the representation of the search facet topic in a hierarchical arrangement according to the facet hierarchy.
4. The method of claim 1, wherein updating the facet hierarchy interface comprises limiting a set of facet topics represented by the facet hierarchy interface based on the likeliness data structure.
4. The multifaceted search system of claim 1, wherein the instructions executable to update the facet hierarchy interface comprise instructions executable to limit a set of facet topics represented by the facet hierarchy interface based on the likeliness data structure.
5. The method of claim 1, wherein the likeliness data structure comprises a trie representing the paths between facets.
5. The multifaceted search system of claim 1, wherein the likeliness data structure comprises a trie representing the paths between facets.
6. The method of claim 1, wherein the facet topic selection indicates a selection of multiple facet topics from the plurality of facet topics.
6. The multifaceted search system of claim 1, wherein the faceted query comprises a faceted query expression to OR facet topics selected from within a facet group and facet topics selected across facet topic groups.
11. The method of claim 7, wherein the facet topic selection indicates a selection of multiple facet topics from the plurality of facet topics.
9. The multifaceted search system of claim 1, wherein the facet topic selection indicates the selection of multiple facet topics from the plurality of facet topics.
7. A computer-implemented method for faceted search, the method comprising: storing a facet configuration and a likeliness data structure in computer memory, the facet configuration comprising a facet hierarchy definition and the likeliness data structure comprising a trie representing paths between facets; receiving a set of search results from a first search; determining a facet hierarchy for the set of search results according to the facet hierarchy definition, the facet hierarchy comprising a plurality of facet topics represented by the set of search results; generating a search user interface comprising a search results display configured to display results from the set of search results and a facet hierarchy interface configured to display a representation of the facet hierarchy in conjunction with the results displayed in the search results display, the facet hierarchy interface comprising controls to allow a user to multi-select facet topics from the plurality of facet topics; receiving a facet topic selection, the facet topic selection including an indication of a facet topic selected from the facet hierarchy interface; generating a faceted query based on the facet topic selection; updating the search results display to display faceted search results, wherein the faceted search results comprise a subset of the set of search results from the first search that match the faceted query; selecting a search facet topic based on the likeliness data structure, wherein the search facet topic is a facet topic from the facet hierarchy that is not represented in the faceted search results; and updating the facet hierarchy interface to display, in conjunction with the faceted search results displayed in the updated search results display, a control to allow the user to select the search facet topic.
13. The method of claim 12, further comprising: receiving a second facet topic selection, the second facet topic selection including an indication that the search facet topic was selected from the facet hierarchy interface; generating a second faceted query based on the second facet topic selection; determining a second set of faceted search results based on applying the second faceted query to the set of search results from the first search; and updating the search results display to display faceted search results from the second set of faceted search results.
10. A computer program product for a multifaceted search system, the computer program product comprising a non-transitory computer readable medium storing a set of instructions executable by a processor, the set of instructions comprising instructions executable to: access a facet hierarchy definition; access a likeliness data structure that defines paths between facets; determine a facet hierarchy for a set of search results from a first search, the facet hierarchy determined according to the facet hierarchy definition and comprising a plurality of facet topics represented by the set of search results; generate a search user interface comprising a search results display to display results from the set of search results and a facet hierarchy interface to display a representation of the facet hierarchy in conjunction with the results from the set of search results, the facet hierarchy interface comprising controls to allow a user to multi-select facet topics from the plurality of facet topics, the search user interface configured to: receive a user input comprising a facet topic selection, the facet topic selection including an indication of a facet topic selected from the facet hierarchy interface; and generate a faceted query based on the facet topic selection; update the search results display to display faceted search results, wherein the faceted search results comprise a subset of the set of search results from the first search that match the faceted query; determine from the likeliness data structure if there is a path from a selected facet to a second facet; and based on a determination that there is the path from the selected facet to the second facet, update the facet hierarchy interface to display, in conjunction with the faceted search results, a representation of a search facet topic and a control to allow the user to select the search facet topic, wherein the search facet topic is a facet topic from the facet hierarchy that is not represented in the faceted search results and wherein the search facet topic is a facet topic of the second facet.
8. The method of claim 7, wherein the selected facet topic is a facet topic of a parent facet in the facet hierarchy and the search facet topic is a facet topic of a child facet of the parent facet.
11. The computer program product of claim 10, wherein the selected facet is a facet topic of a parent facet in the facet hierarchy and the search facet topic is a facet topic of a child facet of the parent facet.
9. The method of claim 7, further comprising displaying in the updated facet hierarchy interface a representation of the selected facet topic and the representation of the search facet topic in a hierarchical arrangement according to the facet hierarchy.
12. The computer program product of claim 10, wherein the updated facet hierarchy interface is configured to display a representation of the selected facet topic and the representation of the search facet topic in a hierarchical arrangement according to the facet hierarchy.
10. The method of claim 7, wherein updating the facet hierarchy interface comprises limiting a set of facet topics represented by the facet hierarchy interface based on the likeliness data structure.
13. The computer program product of claim 10, wherein the instructions executable to update the facet hierarchy interface comprise instructions executable to limit a set of facet topics represented by the facet hierarchy interface based on the likeliness data structure.
12. A computer-implemented method for faceted search, the method comprising: storing a facet configuration in a computer memory, the facet configuration comprising a facet hierarchy definition; determining a set of search results for a first search; determining a facet hierarchy for the set of search results, the facet hierarchy determined according to the facet hierarchy definition and comprising a plurality of facet topics represented by the set of search results; generating a search user interface comprising a search results display to display results from the set of search results and a facet hierarchy interface configured to display a representation of the facet hierarchy in conjunction with the results displayed in the search results display, the facet hierarchy interface comprising controls to allow a user to multi-select facet topics from the plurality of facet topics; receiving a first facet topic selection, the first facet topic selection including an indication of a first facet topic selected from the facet hierarchy interface; generating a first faceted query based on the first facet topic selection; determining a first set of faceted search results based on applying the first faceted query to set of search results from the first search; updating the search results display to display faceted search results from the first set of faceted search results; and updating the facet hierarchy interface to display, in conjunction with the faceted search results displayed in the updated search results display, a control to allow the user to select a search facet topic, wherein the search facet topic is a facet topic from the facet hierarchy that is not represented in the first set of faceted search results.
13. The method of claim 12, further comprising: receiving a second facet topic selection, the second facet topic selection including an indication that the search facet topic was selected from the facet hierarchy interface; generating a second faceted query based on the second facet topic selection; determining a second set of faceted search results based on applying the second faceted query to the set of search results from the first search; and updating the search results display to display faceted search results from the second set of faceted search results.
19. A computer-implemented method for a multifaceted search comprising: accessing a facet hierarchy definition; accessing a likeliness data structure that defines paths between facets; determining a facet hierarchy for a set of search results from a first search, the facet hierarchy determined according to the facet hierarchy definition and comprising a plurality of facet topics represented by the set of search results; generating a search user interface comprising a search results display to display results from the set of search results and a facet hierarchy interface to display a representation of the facet hierarchy in conjunction with the results from the set of search results, the facet hierarchy interface comprising controls to allow a user to multi-select facet topics from the plurality of facet topics; receiving via the search user interface a user input comprising a facet topic selection, the facet topic selection including an indication of a facet topic selected from the facet hierarchy interface; generating a faceted query based on the facet topic selection; determining from the likeliness data structure if there is a path from a selected facet to a second facet; updating the search user interface, said updating the search user interface comprising: updating the search results display to display faceted search results, the faceted search results comprising a subset of the set of search results from the first search that match the faceted query; and based on a determination that there is the path from the selected facet to the second facet, updating the facet hierarchy interface to display, in conjunction with the faceted search results, a representation of a search facet topic and a control to allow the user to select the search facet topic, wherein the search facet topic is a facet topic from the facet hierarchy that is not represented in the faceted search results and wherein the search facet topic is a facet topic of the second facet.
14. The method of claim 12, wherein the facet hierarchy definition defines a facet group, the facet group comprising a parent facet and a child facet.
15. The method of claim 14, wherein the selected facet topic is a facet topic of the parent facet in the facet hierarchy and the search facet topic is selected for display in the updated facet hierarchy interface based on being a facet topic of the child facet.
20. The computer-implemented method of claim 19, wherein the selected facet is a facet topic of a parent facet in the facet hierarchy and the search facet topic is a facet topic of a child facet of the parent facet.
16. The method of claim 12, further comprising displaying in the updated facet hierarchy interface a representation of the selected facet topic and the representation of the search facet topic in a hierarchical arrangement according to the facet hierarchy.
21. The computer-implemented method of claim 19, wherein the updated facet hierarchy interface is configured to display a representation of the selected facet topic and the representation of the search facet topic in a hierarchical arrangement according to the facet hierarchy.
17. The method of claim 12, wherein the facet hierarchy definition defines a plurality of facet groups and wherein the first faceted query comprises a faceted query expression to OR facet topics selected from within a facet group and facet topics selected across facet topic groups.
24. The computer-implemented method of claim 19, wherein the faceted query comprises a faceted query expression to OR facet topics selected from within a facet group and AND facet topics selected across facet topic groups.
18. The method of claim 12, wherein the facet hierarchy definition defines a plurality of facet groups and wherein generating the first faceted query comprises: for a facet group from which at least one facet topic is selected in the first facet topic selection: determining a set of leaf node facet topic expressions comprising: a non-child leaf node facet topic expression for each non-child leaf node facet topic selected from the facet group, each non-child leaf node facet topic expression comprising an EQUAL expression generated for a respective non-child leaf node facet topic; and a child leaf node facet topic expression for each child leaf node facet topic selected from the facet group, each child leaf node facet topic expression comprising an AND expression adapted to AND EQUAL expressions for each facet topic from a respective child leaf node facet topic to a respective top level ancestor facet topic; and generating a facet group expression, the facet group expression comprising an OR expression adapted to OR leaf node facet topic expressions from the set of leaf node facet topic expressions.
25. The computer-implemented method of claim 19, wherein generating the faceted query comprises: for a facet group from which at least one facet topic is selected in the facet topic selection: determining a set of leaf node facet topic expressions comprising: a non-child leaf node facet topic expression for each non-child leaf node facet topic selected from the facet group, each non-child leaf node facet topic expression comprising an EQUAL expression generated for a respective non-child leaf node facet topic; and a child leaf node facet topic expression for each child leaf node facet topic selected from the facet group, each child leaf node facet topic expression comprising an AND expression adapted to AND EQUAL expressions for each facet topic from a respective child leaf node facet topic to a respective top level ancestor facet topic; and generating a facet group expression, the facet group expression comprising an OR expression adapted to OR leaf node facet topic expressions from the set of leaf node facet topic expressions.
19. The method of claim 18, wherein the first faceted query comprises an AND expression to AND a plurality of facet group expressions.
26. The computer-implemented method of claim 25, wherein generating the faceted query further comprises: generating a faceted query expression, the faceted query expression comprising an AND expression adapted to AND a plurality of facet group expressions, wherein the faceted query includes the faceted query expression.
20. The method of claim 12, wherein the first facet topic selection indicates a selection of multiple facet topics from the plurality of facet topics.
27. The computer-implemented method of claim 19, wherein the facet topic selection indicates the selection of multiple facet topics from the plurality of facet topics.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        December 8, 2022